 562DECISIONS OF NATIONAL LABOR RELATIONS BOARDR & R Processors,Inc.andAmalgamated Meat Cut-ters&ButcherWorkmen of North America,AFL-CIO,Petitioner.Case 15-RC-5277April 29, 1975SUPPLEMENTAL DECISION ANDCERTIFICATION OF RESULTS OF THEELECTIONBY MEMBERSFANNING, KENNEDY, AND PENELLOPursuant to the Board's Decision and Order Direct-ing Hearing, issued on May 10, 1974, a hearing washeld on June 19 and 20, 1974, before Hearing OfficerJ.O.Dodson, duly designated for that purpose, atwhich time the Employer, the Petitioner, and counselfor the Regional Director for Region 15 appeared andparticipated. All parties were afforded full opportunityto be heard, to examine and cross-examine witnesses, tointroduce evidence bearing upon the issues, and to pre-sent oral argument to the Hearing Officer.On December 2, 1974, the Hearing Officer issued hisReport on Objections in which he recommended thatthe results of the election be set aside and a secondelection be held. Thereafter, the Employer filed timelyexceptions, and a supporting brief, to the Hearing Of-ficer's report.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the entire record in this case, the Board finds:1.The Employer is engaged in commerce within themeaning of the Act and it will effectuate the purposesof the Act to assert jurisdiction herein.2.The Petitioner is a labor organization claiming torepresent certain employees of the Employer.3.A question affecting commerce exists concerningthe representation of the employees of the Employerwithin the meaning of Section 9(c)(1) and Section 2(6)and (7) of the Act.4.The parties stipulated, and we find, that the fol-lowing employees constitute a unit appropriate for thepurpose of collective bargaining within the meaning ofSection 9(b) of the Act:All production and maintenance employees in theEmployer's poultry processing plant located onHighway 35 North in Carthage, Mississippi; ex-cluding office clerical employees, truck drivers,guards, and supervisors as defined in the Act.5.With respect to Objection 5, the testimony at thehearing is in conflict as to whether, during the fivepreelectionmeetings held by the Employer, the em-ployees were told that if the Union should win theelection the Employer would not sign a contract. Peti-tioner's witnesses testified that the employees were toldthis and -the Employer's witnesses denied that theywere. The Hearing Officer credited Petitioner's wit-nesses. But he did not credit them on the basis of theirdemeanor at the hearing and his report does not dis-close any basis for his credibility resolution.We havetherefore found it necessary to make an independentevaluation of the entire record.'Upon careful examination of the record, we are leftunpersuaded by the testimony of Petitioner's witnessescredited by the Hearing Officer. The Hearing Officerfound that employee witnesses at the hearing were con-fused; were guilty of contradictions in their testimony,including unexplained material contradictions of pre-hearing affidavits; in many cases, were inattentive andslept through the meetings; and, in most cases, werelimited to a degree in the usage and comprehension ofstatements made to them at the meetings. In our read-ing of the testimony, we find this characterization ofthe witnesses to be especially applicable to those pre-sented by Petitioner.Among the employees who testified for the Em-ployer, and denied that any threat of a refusal to bar-gain was made, is H.F. Ealy. Ealy is the only witnesswhom the Hearing Officer found to be a credible wit-ness on the basis of demeanor.' Thus, the Hearing Of-ficer states that he "was impressed by . . . [Ealy's]candor through his testimony, his attempts to respondto the best of his ability to questions posed to him bycounsel for all parties and the Hearing Officer, andconsequently find him to be a credible witness." Yet,despite this acceptance of Ealy as a credible witness, theHearing Officer found, contrary to Ealy's testimony,and without any accounting for its rejection, that theEmployer made the threat as charged. In the circum-stances, we cannot adopt this ambivalent,treatment ofEaly.The testimony of the employee witness for the Em-ployer finds support in other record evidence. At twoof the meetings, those which all employees,attended,the remarks of management had been reduced to writ-ing and are in evidence as Employer Exhibits 6 and 7.Although these remarks refer to the fact that EmployerPresident Etheridge had been bargaining at another ofhis poultry processing facilities for over a year withoutsigning a contract, they contain no statement about notsigning a contract with this Petitioner. Both Etheridge,who attended all but the fourth meeting, and PlantManager Travis, who attended all five meetings, testi-fied to the adherence to the texts of these speeches.1SeeCanteen Corporation,202 NLRB 767 (1973).2"Our policy, as enunciated inStandard Dry Wall Products, Inc,91NLRB 544 (1950), is to attach great weight to a Judge's credibility findingsinsofar as they are based on demeanor "Canteen Corporation, supraat 769217 NLRB No. 86 R & R PROCESSORS, INC.563Travis denied that any remarks about notsigning acontractweremade at the other meetings; andEtheridge testified that Travis made no such statementsin his presence. Certain testimony given by Petitioner'switnesses in effect corroborates the Etheridge-Travistestimony.Based upon our analysis of the record as a whole, wedo not find therein substantial credible testimonywhich supports the Hearing Officer's finding that theEmployer told the employees it would not sign a con-tract if the Union won. We shall overrule objection 5.'We do not agree with our dissenting colleague thatthe Employer's speeches interfered with the laboratoryconditions of the election. The Employer's recital ofMeat Cutters strikes at other plants was not shown tobe untrue, and was made as a part of the Employer'sdescription of the consequences of strikes. Having ex-amined in context the parts of the speeches which ourcolleague refers to, we find that the Employer did notthreaten the employees with any untoward conse-quences should they select the Union to representthem.' Indeed, the Employer in its speech (Exh. 6)3 'The phrase "we still don't have a contract" appears in the followingparagraph.What I have been telling you is no fairy tale it has happened all overthe country In fact, it's happened right in our neck of the woods Someof you know that I have part ownership in Poultry Packers over inForest,Mississippi.We had a union election at Poultry Packers aboutone year ago I'll be completely honest with you-those employees fellfor the union promises and voted the Union in Those employees madethe mistake of believing the union promises and believing that I wouldagree with all the Union's demands at the bargaining table. But, theywere wrong I have not agreed with the Union's demands. The Unionwon that election in Forest a year ago and we still don't have a contractThe Union has made many demands on me and I have told them no.We note, however, that there is no evidence that any of the Employer'sconduct at Poultry Packers' plant was improper, nor is there any contentionthat the facts are other than as related Furthermore, the portion of theEmplloyer's speech, identified as Exh.6, referred to by our dissenting col-league, contains no more than a description of the closing of a similar plantnear the Employer's.The text of the paragraph of the second speech referred to by our col-league is as followsI have been spending a lot of time in the last few weeks making surewe keep this plant open In fact, yesterday I spent all day in Washing-ton, D.C on this energy crisis doing my best to make sure we keep theplant open I'll be completely honest with you-it's been a hard fightHowever, so far, I have been successful and have managed to getenough fuel to keep the plant operating I have been able to do this forone reason and one reason only I have not had to worry about unionstrikes or other union troubles but have been able to spend all my timekeeping this plant open. I'll tell you somethingelse, Ibelieve that aslong as things stay the way they are I will be able to continue to keepthis plant open. However, if the Union gets in here and causes a lot oftrouble or calls a strike I don't know what will happen I can only solveone major problem at a timeHere the Employer has said no more than that it can't predict the conse-quences of a union strike Such a statement does not amount to a threat norquotes this Board's own publication: (A document fur-nished by the National Labor Relations Board for dis-tribution to the public, entitled "To protect the rightsof the public. . .," GPO: 1968 0-323-252.) ",The giveand take of the bargaining table usually leads to writtenagreements, although neither side is obligated to agreeto a particular proposal."In our view, the Employer's speeches were privilegedexpressions of opinion under Section 8(c) of the Act.Accordingly, we shall certify the results of the elec-tion.CERTIFICATION OF RESULTS OF ELECTIONIt is hereby certified that a majority of the validballots have not been cast for Amalgamated Meat Cut-ters& ButcherWorkmen of North America,AFL-CIO, and that said labor organization is not theexclusive representative of all the employees, in the unitherein involved, within the meaning of Section 9(a) ofthe National Labor Relations Act, as amended.MEMBER FANNING,dissenting:Contrary to my colleagues, I would adopt the recom-mendation of the Hearing Officer and direct a secondelection based on objection 5.At the hearing on objections, the Petitioner offerednine witnesses, all of whom testified that at some timeduring the five preelectionmeetingsheld by the Em-ployer they were told that President Etheridge wouldnot sign a contract. In my opinion, the record as awhole supports the Hearing Officer's conclusion thatsuch statements were in fact made. The failure of theHearing Officer to rely specifically upon demeanor inmaking his findings with respect to objection 5 in noway weakens their validity.'There is, in addition, the interpretation to be giventhe speeches which were read by the Employer at thefirst and last of the five meetings with employees. Theserepeatedly refer to strikes occurring if the Meat Cutterseven a prediction that it will take adverse action in the event the employeeselect the Union to represent them4My colleagues attach significance to the fact that the only witnessactually credited by the Hearing Officer on the basis of demeanor was Ealy,a witness for the Employer who was somewhat eloquent in denying that heever heard President Etheridge say that he would not sign a contract withPetitioner, to wit "I could stand on a stack of bibles and say I never heardhim say nothing like that " The Hearing Officer was impressed by Ealy's"candor throughout his testimony" and termed Ealy "a credible witness"though like the majority of employee witnesses of both parties "he haddifficulty in recalling specifics of statements made at the various meetings."In my view, the mere fact that Ealy credibly testified that he "heard" nosuch remark-which is not the same as testifying that no such remark wasmade-is insufficient reason to reverse the Hearing Officer's crediting allthe Petitioner's witnesses who, with variations, testified that they were toldthat Etheridge would not sign a contractIn characterizing the Hearing Officer's treatment of Ealy as ambivalent,my colleagues overlook the possibility that Ealy-like all of the employeewitnesses-may at a crucial time have been asleep, or inattentive If thiswere so it would be consistent with Ealy truthfully testifying to not having"heard" Etheridge make such a statement. 564DECISIONS OF,NATIONAL LABOR RELATIONS BOARDshould win, and- to this Employer having bargainedwith a union for over a year at a nearby Forest, Missis-sippi; plant with-the r-esult-according to the texts inevidence-that "we still don't have a contract." It isadmitted that this bargaining-for-over-a-year-without-a-contract theme was also repeated during two of thethree extemporaneous speeches. Finally, each of thewritten speeches also contains a "veiled" threat of plantclosing and job loss incident to closing.' I conclude,therefore, that in themselves these speeches are clearlycalculated to convey to the employees the danger andfutility of designating the Union, thus destroying thelaboratory conditions in which the Board must hold itselections.'The majority's analysis of the speeches is withoutregard to the oft-repeated message they contain: thatstrikes,can be expected if the Meat Cutters win, that5Exh. 6, the speech read at the first meeting, referred to Canton Poultry,a nearby plant organized by the Meat Cutters Union, having "closed a fewmonths ago" and then: "All those employees lost their jobs. .. The Uniongot into Canton Poultry and managed to negotiate a contract . . . . Youknow what happened then-Canton Poultry closed. All those employeeslost their jobs. Some of those people had been working for Canton Poultryfor years and years but that didn't make any difference when the plantclosed-they lost their jobs..An fact, the Union didn't even try to helpthose employees once the plant had closed. Like I said a minute ago, onceCanton Poultry closed, the Union went on to other things to try and getmoney from other people-from you."choosing the Union will be futile as this Employer hasmanaged for a year to bargain at another of its plantswithout agreeing with a contract, and that this plantcould close just as another nearby plant has done andalljobswould be eliminated. Apparently, as themajority sees it, an employer need only quote from theBoard's official publications concerning the give andtake of thebargainingtable and the fact that neitherside is obligated to agree to a particular proposal, andthis, in itself, will insulate the employer from responsi-bility for repeated insinuations of dire results if theemployees vote for a union.In my view a second election is sorely needed in thiscase.Exh. 7, the speech read at thelastmeeting, referred to the fuel shortageand then. "Of course, if we can't run our plants then we have to close downand everybody loses their job. I have been spending a lot of time in the lastfew weeks making sure we keep thus' plant open. . . . doing my best to makesure we keep the plant open ... it's been a hard fight. However, so far, Ihave been successful and have managed to get enough fuel to keep the plantoperating _. I have not had toworryabout a lot of other problems hereat the plant. I haven't had to worry about union strikes or other uniontroubles but have been able to spend all my time keeping this plant open...as long as things stay the way they are I will be able to continue to keepthis plant open. However, if the Union gets in here and causes a lot of troubleor calls a strike I don't know what will happen I can only solve one majorproblem at a time."6 SeeDal-Tex OpticalCompany,Inc.,137 NLRB 1782, 1785, 1786, 1787(1962)